Citation Nr: 1626224	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO. 13-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2016, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1. The Veteran is service-connected for a gastroesophageal disability, rated as 30 percent disabling; a tension headache disability, rated as 30 percent disabling; osteoarthritis of the thoracic and lumbar spine, rated as 20 percent disabling; bilateral plantar fasciitis with degenerative changes at the first metatarsophalangeal joint, rated as 10 percent disabling; cervical strain with degenerative joint and disc disease, rated as 10 percent disabling; a left knee orthopedic disability, rated as 10 percent disabling; a left elbow nerve disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and the following non-compensable disabilities: bilateral hand disability, a right knee disability, bilateral pes planus, left ear hearing loss, allergic rhinitis, and acne. The combined disability rating of the Veteran's service-connected disabilities is 80 percent.

2. The competent and credible evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The appeal of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities. Evidence of record indicates that the Veteran completed high school prior to enlistment in the military. The Veteran completed 20 years of active service in the United States Navy with a military occupational specialty of aviation electronic maintenance. The Veteran's post-service employment history includes working as a sales clerk at a hardware store. The Veteran has no other significant occupational history.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment. In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (including, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

The Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU. The Veteran is service-connected for a gastroesophageal disability, rated as 30 percent disabling; a tension headache disability, rated as 30 percent disabling; osteoarthritis of the thoracic and lumbar spine, rated as 20 percent disabling; bilateral plantar fasciitis with degenerative changes at the first metatarsophalangeal joint, rated as 10 percent disabling; cervical strain with degenerative joint and disc disease, rated as 10 percent disabling; a left knee orthopedic disability, rated as 10 percent disabling; a left elbow nerve disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and the following non-compensable disabilities: bilateral hand disability, a right knee disability, bilateral pes planus, left ear hearing loss, allergic rhinitis, and acne. The combined disability rating of the Veteran's service-connected disabilities is 80 percent. 

In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. 38 C.F.R. § 4.16(a). The Veteran's service-connected cervical spine, thoracic and lumbar spine, left knee, and bilateral foot disabilities all affect the orthopedic body system; therefore, these disabilities are considered one disability. The combined disability rating for these disabilities is 50 percent. 38 C.F.R. §§ 4.25, 4.26. Therefore, the Veteran's combined disability rating is at least 70 percent, with at least one disability rated at 40 percent disabling. 38 C.F.R. §§ 4.16(a), 4.25. 

The evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities. In this regard, the Veteran has attributed his unemployability to a combination of all his service-connected disabilities, but primarily his neck, back, headache, and knee disabilities. See April 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); January 2012 Report of Contact. 

In an April 2008 statement, the Veteran's private clinician opined that the Veteran's "medical condition has precluded [his] ability to work. [The Veteran] is unable to hold gainful employment due to his medical disabilities and probably will be unable to work for the foreseeable future." In the statement, the private clinician identified service-connected disabilities (chronic reflux esophagitis, cervical neuritis, and lumbar neuritis) as well as non-service-connected disabilities (renal insufficiency, hyperlipidemia, fibromyalgia, and depression). However, the private clinician specifically indicated that the Veteran's "arthropathy has [become] progressively severe to the point that he is followed for chronic pain management." 

In a May 2008 statement, the Veteran indicated that he missed enough work due to his back, neck, and headache disabilities that he transitioned into a part-time employee beginning in June 2007. See also June 2008 Statement; July 2008 Statement (indicating he lost approximately 97 hours out of 182 hours scheduled due to back and neck pain). In the June 2008 statement, the Veteran indicated that he resigned in October 2007 because he was unable to perform the required occupational duties, including heavy lifting, climbing ladders, or sitting for a prolonged period of time. The Veteran also indicated that his back and neck pain prevented prolonged driving and prolonged sitting at a computer, which was required for the college educational program he was attending. 

In a June 2009 correspondence, a VA rehabilitation counselor informed the Veteran that "it is not feasible for [the Veteran] to benefit from a program designed to return [him] to gainful employment." In an October 2009 correspondence, the VA rehabilitation counselor indicated that "a vocational goal for employment[,] sedentary or otherwise[,] and/or self-employment is not [reasonably] feasible." The VA rehabilitation counselor explained that "this decision is due to [the Veteran's] debilitating back pain and increasing migraine headaches on a weekly and sometimes daily basis, along with escalating depression. Employment is not a realistic goal for [the Veteran] at this time."

In a December 2009 private treatment record, the Veteran's private physician opined that the Veteran would benefit from a motorized scooter due to increased back pain with repetitive and prolonged activity and history of recurrent falls. 

Following VA spinal examination in March 2012, the VA examiner opined that the Veteran's back disability would preclude employment that involved heavy lifting or climbing ladders, but should not preclude employment that involved light duty or sedentary activities. Regarding the neck disability, the VA examiner likewise opined that the disability should not preclude employment or occupational duties that involved light duty and sedentary activities. Regarding both disabilities, the VA examiner noted that office work would not be precluded so long as the Veteran would be provided periodic opportunities to either walk around or stretch his neck. 

Following VA headache examination in March 2012, the same VA examiner opined that the Veteran's tension headache disability "does not preclude physical or sedentary employment." While the VA examiner noted that the Veteran experiences frequent headaches, the VA examiner also noted that "there are many medications available to help prevent or reduce recurrence of his tension headache[s] that work well with minimal to no side effects." Therefore, the VA examiner indicated that "the conclusion must be made that [the Veteran's] tension headache [disability] should not preclude employment with regard to physical and sedentary activities." 

Following VA knee examination in March 2012, the same VA examiner noted that the Veteran regularly used either a cane or a walker for walking distances greater than 200 feet. However, the VA examiner opined that the Veteran's bilateral knee disability "should not preclude employment or occupational duties with respect to sedentary activities. A 'desk job' with only very limited walking and standing would be reasonable."

During the March 2016 Board hearing, the Veteran testified that following service he worked at a hardware store where his occupational duties required heavy lifting (up to 80 pounds) and prolonged periods of sitting. The Veteran further testified that his employer made several accommodations due to his back and neck pain and headaches, but due to the amount of work missed, he was unable to maintain either full-time or part-time employment. 

During the March 2016 Board hearing, the Veteran testified that he was receiving disability benefits through the Social Security Administration (SSA). In a June 2009 decision, SSA determined that while the Veteran had not engaged in substantial gainful activity since September 2007 due to lumbar degenerative disc disease and osteoarthritis, he retained the residual functional capacity to perform less than light work. In making this determination, SSA found that the Veteran was capable of lifting and carrying 20 pounds occasionally and 10 pounds frequently, standing or walking for four hours out of an eight-hour work day and for 20 minutes uninterrupted, and sitting for six hours out of an eight-hour work day and for one hour uninterrupted. However, in a January 2011 reconsideration decision, SSA revised its determination and found the Veteran disabled due to his back disability and a mood disorder, effective June 26, 2009. While VA is not bound by a determination made by the SSA, such evidence is pertinent to the Veteran's claim. See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The evidence of record indicates that the Veteran meets the schedular criteria for consideration of a TDIU. The evidence also demonstrates that the Veteran's service-connected disabilities negatively affect his ability to perform jobs similar in nature to those for which the Veteran is qualified based upon his education and prior occupational experience. The March 2012 VA examiner indicated that the Veteran would not be precluded from sedentary employment; however, the Veteran's occupational history, both in-service and post-service, is limited to jobs that involves heavy lifting, climbing ladders, and prolonged periods of sitting and standing. Moreover, while the VA examiner opined that the Veteran's headache disability would not preclude any type of employment because "there are many medications available to help prevent or reduce recurrence of his tension headache[s] that work well with minimal to no side effects," private treatment records during the appeal period reflect prolonged and varied treatment for the Veteran's headaches without an indication of improved symptoms. See also Jones v. Shinseki, 26 Vet. App. 59, 63 (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are not specifically contemplated by the Rating Schedule).

Therefore, in consideration of the combined effect of the Veteran's service-connected disabilities, the Veteran's employment history, and his educational attainment, the Board finds that the evidence demonstrates that the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing and following substantially gainful employment. For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a TDIU is warranted.



ORDER

Entitlement to a TDIU is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


